Case 5:19-cv-00528 Document 1-1 Filed 05/16/19 Page 1 of 2




                 EXHIBIT A
    JS 44 (Rev. 10/06)                      Case 5:19-cv-00528 COVER SHEET
                                                         CIVIL Document 1-1 Filed 05/16/19 Page 2 of 2
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
    except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September, 1974, is required for the use of the Clerk of
    Court for the purpose of initiating the civil docket sheet: (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I(a)           PLAINTIFFS                                                                                     DEFENDANTS
               Rachel Gamboa                                                                                  Ocwen Loan Servicing,
                                                                                                                                                                                                5:19-cv-528
         (b) County of Residence of First Listed Plaintiff: Bexar County                                      County of Residence of First Listed Defendant: U.S. Virgin Islands
                                  (EXCEPT IN U.S. PLAINTIFF CASES)
     (c) Attorneys (Firm Name, Address, And Telephone Number)                                                 Attorneys (If Known)
    Ramon S. Rodriguez, Jr.                                                                                   Robert T. Mowrey, Arthur E. Anthony Roshanak Khosravighasemabadi
    RODRIGUEZ & GARZA, PLLC                                                                                   LOCKE LORD LLP
    247 W. Olmos Dr., Suite 200                                                                               2200 Ross Avenue, Suite 2200, Dallas, Texas 75201
    San Antonio, Texas 78212                                                                                  T: (214) 740-8000
    Telephone: (210) 281-0248
II. BASIS OF JURISDICTION                           (Place an "X" in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One For Plaintiff
                                                                                                      (for Diversity Cases Only)        and One Box for Defendant)

           1 U.S. Government                 3 Federal Question                                                                   PTF DEF                                                          PTF DEF
              Plaintiff                         (U.S. Government Not a Party)                    Citizen of This State              I r.)          Incorporated or Principal Place of              1:14 04
                                                                                                                                                      Business in this State
    LI     2 U.S. Government            X    4 Diversity
             Defendant                                                                           Citizen of Another State          E2     ❑2       Incorporated and Principal Place of             E5      1:] 5
                                                (Indicate Citizenship of Parties in Item III)                                                         Business in Another State

                                                                                                 Citizen or Subject of a           E3      E3      Foreign Nation                                  ❑6       ELI 6
                                                                                                   Foreign Country

IV. NATURE OF SUIT (Place an "X" in One Box Onl
           CONTRACT                                    TORTS                                             FORFEITURE/PENALTY                       BANKRUPTCY                             OTHER STATUTES
                                                                                                                                                                                                                        I
111 110 Insurance                  PERSONAL INJURY          PERSONAL INJURY                       0 610 Agriculture                         0   422 Appeal 28 USC 158         El       400 State Reappointment
E 120 Marine                     E 310 Airplane           0   362 Personal Injury--               0 620 Other Food & Drug                   0   423 Withdrawal                El       410 Antitrust
LI 130 Miller Act                El 315 Airplane Product         Med Malpractice                  0 625 Drug Related Seizure                     28 USC 157                   0        430 Banks and Banking
I I 140 Negotiable Instrument       Liability             0' 365 Personal Injury--                   of Property 21 U.S.C. 881                                                [11      450 Commerce
1 1 150 Recovery of Overpayment LI 320 Assault Libel &           Product Liability                0 630 Liquor Laws                                                           0        460 Deportation
                                                                                                                                                PROPERTY RIGHTS
       & Enforcement of             Slander               0 368 Asbestos Personal                 0 640 R R & Truck                                                           0        470 Racketeer Influenced and
       Judgment                  E 330 Federal Employers'        Injury Product                   0 650 Airline Regs                        0   820 Copyrights                             Corrupt Organizations
0 151 Medicare Act                  Liability                    Liability                        0 660 Occupational                        0   830 Patent                     0       480 Consumer Credit
0 152 Recovery of Defaulted      0 340 Marine               PERSONAL   PROPERTY                          Safety/Health                      °    840 Trademark                 0       490 Cable/Sat TV
       Student Loans             0 345 Marine Product     0   370 Other Fraud                     0 690 Other                                                                  0       810 Selective Service
      (Excl. Veterans)              Liability             0 371 Truth in Lending                                                                                               0       850 Securities/Commodities/
                                                                                                            LABOR                              SOCIAL SECURITY
0 153 Recovery of Overpayment 0 350 Motor Vehicle         0 380 Other Personal                                                                                                             Exchange
                                                                 Property Damage                  El 710 Fair Labor Standards               0 861 HIA (1395 ff)
       of Veteran's Benefits     [1 355 Motor Vehicle                                                                                                                         E        875 Customer Challenge
                                                          LI 385 Property Damage                          Act                               LI 862 Black Lung (923)
0 160 Stockholders' Suits           Product Liability                                                                                                                                      1 2 USC 3410
                                                                 Product Liability                0 720 Labor/Mgmt.                         11 863 DIWC/D1WW
E 190 Other Contracts            H 360 Other Personal                                                                                                                   I,1            890 Other Statutory Actions
                                                                                                          Relations                                (405(g))
0 195 Contract Product Liability    Injury                                                                                                                              111            891 Agricultural Acts
                                                                                                  0 730 Labor/Mgmt.                         n 864 SSID Title XVI
LI 196 Franchise                                                                                                                            0 865 RSI (405(g))          11             892 Economic Stabilization Act
                                                                                                          Reporting &
                                                                                                                                                                        ILI            893 Environmental Matters
I           REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS                Disclosure Act                      FEDERAL TAX SUITS
                                                                                                                                                                        0              894 Energy Allocation Act
                                                                                                      740 Railway Labor Act
    0     210 Land Condemnation         0 441 Voting                    1_I 510 Motions to Vacate                                           0 870 Taxes (U.S. Plaintiff 0              895 Freedom of Information
                                                                                                  Il 790 Other Labor
    X     220 Foreclosure               II_ I 442 Employment                   Sentence                                                            or Defendant)                           Act
                                                                                                          Litigation
    11    230 Rent Lease & Ejectment    11443 Housing/                     Habeas Corpus                                                    LI 871 IRS--Third Party     0              900 Appeal of Fee
                                                                                                  0 791 Empl. et. Inc.
    II    240 Torts to Land                       Accommodations        0 530 General                                                              26 U.S.C. 7609                          Determination Under Equal
                                                                                                          Security Act
     .    245 Tort Product Liability    E 444 Welfare                   0 535 Death Penalty                                                                                                Access to Justice
    0     290 All Other Real Property   0 445 Amer. w/Disabilities      LI 540 Mandamus &                                                                                      E       950 Constitutionality of State
                                                  — Employment                 Other                                                                                                       Statutes
                                        El 446 Amer. w/Disabilities     111 550 Civil Rights
                                                  - Other               0 555 Prison Condition
                                        0 440 Other Civil Rights
    V. ORIGIN                           (Place an "X" in One Box Only)
    CI 1 Original          1E 2   Removed from       03       Remanded from        ❑4       Reinstated or      ❑5        Transferred from          6    Multidistrict                   7   Appeal to District Judge
         Proceeding               State Court                 Appellate Court               reopened                     another district               Litigation                          from Magistrate
                                                                                                                         (specify)                                                          Judgment

                                                 Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity): 28 U.S.C. §§ 1332(a)
    VI. CAUSE OF ACTION
                                                 Brief description of cause: Plaintiff asserts claims related to the foreclosure of real property.

VII. REQUESTED IN                       0 CHECK IF THIS IS A CLASS ACTION                        DEMAND                                            CHECK YES only if demanded in complaint
                                        UNDER F.R.C.P 23                                                                                           JURY DEMAND:       0 YES NO x
           COMPLAINT:

VIII. RELATED CASE(S)
            IF ANY                          (See instructions)        JUDGE                                                                 DOCKET NUMBER


    DATE                                                                                  SIGNATURE OF ATTORNEY OF RECORD
May 16, 2019                                                                              /s/ Roshanak Khosravighasemabadi
FOR OFFICE USE ONLY

Receipt 4                               Amount                          APPLYING IFP                                JUDGE                                   MAG. JUDGE
